Jones-Logo-HZL-4C [jone20170331ex101e13341001.jpg]

 

EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT

Under the

JONES ENERGY, INC. 2013 OMNIBUS INCENTIVE PLAN

(As Amended and Restated May 4, 2016)

THIS EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award”) is made as of
________, 2017 (the “Grant Date”), by and between Jones Energy, Inc., a Delaware
corporation (the “Company”), and ____________ (the “Grantee”).

W I T N E S S E T H:

WHEREAS, pursuant to the Jones Energy, Inc. 2013 Omnibus Incentive Plan, as
amended and restated May 4, 2016 (the “Plan”), the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) has
determined that it would be in the interest of the Company and its stockholders
to grant restricted stock units of the Company (“Restricted Stock Units”), each
of which represents the value of one share of Company Class A Common Stock, par
value $0.001 per share (the “Common Stock”), as provided herein, in order to
encourage the Grantee to remain in the employ of the Company or its
Subsidiaries, to encourage the sense of proprietorship of the Grantee in the
Company and to stimulate the active interest of the Grantee in the development
and financial success of the Company.

NOW THEREFORE, the Company awards the Restricted Stock Units to the Grantee,
subject to the following terms and conditions of this Award:

1. Grant of Restricted Stock Units.    Subject to the terms and conditions
contained herein, including, but not limited to, the restrictions in Sections 3
and 4 of this Award, the Company hereby grants to the Grantee an award of
__________ Restricted Stock Units under the Plan.  Capitalized terms used, but
not otherwise defined, herein shall have the meanings set forth in the Plan.

2. Establishment of Bookkeeping Account.  The grant of Restricted Stock Units
pursuant to this Award shall be implemented by a credit to a bookkeeping account
maintained by the Company evidencing the accrual in favor of the Grantee of the
unfunded and unsecured right to receive such Restricted Stock Units, which right
shall be subject to the terms, conditions and restrictions set forth in the Plan
and to the further terms, conditions and restrictions set forth in this Award. 

3. Transfer Restrictions.  Except as expressly provided herein, this Award and
the Restricted Stock Units are non-transferrable and may not otherwise be
assigned,

1

--------------------------------------------------------------------------------

 



pledged, hypothecated or otherwise disposed of and shall not be subject to
execution, attachment or similar process.  Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award provided for herein
shall immediately become null and void, and the Restricted Stock Units shall be
immediately cancelled and forfeited.

4. Vesting.  Unless earlier vested pursuant to Section 5 or Section 7 of this
Award, the Restricted Stock Units shall vest, in the following amounts on the
following dates (each a “Vesting Date”):

(i)__________on April 1, 2018;

(ii)__________on April 1, 2019; and

(iii)__________on April 1, 2020;

provided, however, that the Grantee is continuously employed by the Company or a
Subsidiary from the Grant Date through each of the above respective Vesting
Dates.  Any fractional shares shall be rounded-up to the next whole share (not
to exceed the total number of shares of Restricted Stock Units granted under
this Award).  If the Grantee does not remain continuously employed by the
Company or a Subsidiary until the Vesting Dates specified above, then (except as
provided in Section 5 or Section 7) all outstanding unvested Restricted Stock
Units shall be cancelled and forfeited immediately as of the termination date of
the Grantee’s employment.

5. Vesting Due to Death or Disability.  Notwithstanding any provision in this
Award to the contrary, if the Grantee’s employment terminates due to death or
Disability prior to the final Vesting Date (and a Change in Control), provided
the Grantee is continuously employed by the Company or a Subsidiary from the
Grant Date through such termination date (the “Vesting Date” for purposes of
this Section 5), any unvested Restricted Stock Units as of the date of such
termination shall immediately vest in full.

6. Distribution Following Vesting.  As soon as administratively feasible
following the Vesting Date or vesting event of Restricted Stock Units pursuant
to Section 4, 5 or 7 of this Award, but no later than 15 days after the date
such vesting occurs and subject to the withholding referenced in Section 9, the
Company will cause to be issued and delivered to the Grantee (or Grantee’s
estate in the event of death) one share of Common Stock (in certificate or
electronic form) with respect to each vested Restricted Stock Unit.

7. Change in Control.

(a) In the event of a Change in Control (as defined in the Plan) prior to the
final Vesting Date, provided the Grantee is continuously employed by the Company
or a Subsidiary from the Grant Date through the date of the Change in Control,
then, for purposes of Section 4 of this Award, except as provided in Section
7(b) below, the Restricted Stock Units shall continue to vest on each of the
Vesting Dates occurring after the date of the Change in Control, provided the
Grantee remains continuously employed by the Company or a Subsidiary from the
date of the Change in Control

2

--------------------------------------------------------------------------------

 



through such Vesting Dates (except as provided in Section 7(b) below).  The
vested Restricted Stock Units will be distributed to the Grantee as soon as
practicable after each Vesting Date occurring after the date of the Change in
Control, but in no event later than the 15th day after such vesting occurs and
subject to the withholding referenced in Section 9, in the same percentage of
cash (if any) and equity (if any) for each unit as is received by shareholders
of the Company in connection with the Change in Control for a share of Common
Stock.  In the event all or a portion of the Restricted Stock Units are paid in
cash, at the time of payment the Grantee will receive an additional amount in
cash for interest on such cash amount based on a rate of 6%, compounded
annually, from the date of the Change in Control until the applicable Vesting
Date (the “Interest Rate”).

(b) The foregoing notwithstanding, if after the date of the Change in Control
but prior to the final Vesting Date the Grantee’s employment is (i)
involuntarily terminated by the Company or its successor for any reason other
than Cause (as defined below), (ii) terminated by the Grantee for Good Reason
(as defined below), (iii) terminated due to death or Disability, then the
Restricted Stock Units determined under Section 7(a) that have not been
distributed as of the Grantee’s termination date will be distributed to the
Grantee within 30 days following the Grantee’s termination date.  In the event
all or a portion of the Restricted Stock Units are paid in cash, at the time of
payment the Grantee will receive an additional amount in cash interest on such
cash amount for the period beginning on the date of the Change in Control and
ending on the Grantee’s termination based on the Interest Rate.  If after the
date of the Change in Control but prior to the final Vesting Date the Grantee’s
employment is (x) involuntarily terminated by the Company or its successor for
Cause or (y) voluntarily terminated by the Grantee for any reason other than
Good Reason, then the Grantee shall have no rights under this Award and all the
Restricted Stock Units shall be forfeited as of his or her termination date.

(c) For purposes of Section 7(b), “Cause” shall mean, if not otherwise defined
in an employment agreement between the Grantee and the Company or its successor
in effect as of the date of his or her termination, the Grantee’s (i) failure to
reasonably and substantially perform his or her duties (other than as a result
of physical or mental illness or injury); (ii) willful misconduct or gross
negligence that has caused or is reasonably expected to result in material
injury to the Company’s or successor’s business, reputation or prospects; or
(iii) conviction or plea of nolo contendere with respect to the commission of a
felony or other serious crime involving moral turpitude.

(d) For purposes of Section 7(b), “Good Reason” shall mean the occurrence of any
of the following events:  (i) a material diminution in the Grantee’s base
salary; (ii) a material diminution in the Grantee’s position, authority, duties
or responsibilities in connection with the Change in Control; or (iii) the
involuntary relocation of the geographic location of the Grantee’s principal
place of employment by more than 50 miles from the location of the Grantee’s
principal place of employment as of the Grant Date.  Notwithstanding the
foregoing, any assertion by the Grantee of a termination of employment for Good
Reason shall not be effective unless all of the following requirements are
satisfied:  (1) the condition described in clause (i), (ii) or (iii) above
giving rise to the Grantee’s termination of employment must have arisen without
the Grantee’s consent; (2) the Grantee must provide written notice to the
Company of such condition

3

--------------------------------------------------------------------------------

 



in accordance with Section 12 within 30 days of the initial existence of the
condition; (3) the condition specified in such notice must remain uncorrected
for 30 days after receipt of such notice by the Company (“cure period”); and (4)
the Grantee’s termination of employment must occur within 30 days after the end
of the cure period.  If the Grantee does not provide the notice described in
clause (2) above, or if the Company corrects the event during the cure period as
described in clause (3) above, or the Grantee does not terminate employment as
described in clause (4) above, then the event shall not constitute Good Reason.

 

8. Adjustments.  As provided in Section 15 of the Plan, certain adjustments may
be made to the Restricted Stock Units upon the occurrence of events or
circumstances described in Section 15 of the Plan.

 

9. Tax Withholding; Code Section 409A.  

 

(a) The obligation of the Company to issue and deliver to the Grantee (in
certificate or electronic form) shares of Common Stock as provided in Section 6
hereof shall be subject to the receipt by the Company from the Grantee of any
withholding taxes required as a result of the award of the Restricted Stock
Units, vesting or lapsing of restrictions thereon.  The Grantee shall satisfy
such withholding tax requirement selling to the Company a designated number of
shares of Common Stock that otherwise would have been delivered to the Grantee
in settlement of this Award, the price per share of which shall be equal to the
Fair Market Value of such shares, provided that the aggregate value of the
shares sold does not exceed the minimum required tax withholding obligation.

(b) The Restricted Stock Units granted under this Award are intended to be
exempt from Code Section 409A under the “short term deferral exclusion” and
ambiguous provisions of this Award, if any, shall be construed and interpreted
in a manner consistent with such intent.

10. Incorporation of Plan Provisions.  This Award and the award of Restricted
Stock Units hereunder are made pursuant to the Plan and are subject to all of
the terms and provisions of the Plan as if the same were fully set forth
herein.  In the event that any provision of this Award conflicts with the Plan,
the provisions of the Plan shall control.  The Grantee acknowledges receipt of a
copy of the Plan and agrees that all decisions under and interpretations of the
Plan by the Committee shall be final, binding and conclusive upon the Grantee.

11. No Rights to Employment.  Nothing contained in this Award shall confer upon
the Grantee any right to continued employment by the Company or any Subsidiary
of the Company, or limit in any way the right of the Company or any Subsidiary
to terminate or modify the terms of the Grantee’s employment at any time.

12. Notice.  Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this

4

--------------------------------------------------------------------------------

 



Award shall be in writing and shall be delivered personally or sent by courier
or first class mail, postage prepaid to the following address:

Jones Energy, Inc.

807 Las Cimas Parkway, Suite 350

Austin, Texas 78746

Attn: Corporate Secretary

Any notice or other communication to the Grantee with respect to this Award
shall be in writing and shall be delivered personally, or shall be sent by
courier or first class mail, postage prepaid, to the Grantee’s address as listed
in the records of the Company on the Grant Date, unless the Company has received
written notification from the Grantee of a change of address.

 

13. Compliance with Recoupment Policy.  Any amounts payable, paid, or
distributed under this Award are subject to the recoupment policy of the Company
as in effect from time to time.

14. Miscellaneous.

(a) THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF
LAWS.

(b) This Award shall be binding upon and inure to the benefit of the Company and
its successors and assigns.

(c) The granting of this Award shall not give the Grantee any rights to similar
grants in future years.

(d) If any term or provision of this Award should be invalid or unenforceable,
such provision shall be severed from this Award, and all other terms and
provisions hereof shall remain in full force and effect.

(e) This Award, including the relevant provisions of the Plan, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
with respect to the subject hereof.  This Award may not be amended, except by an
instrument in writing signed by the Company and the Grantee.

(f) This Award may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.



5

--------------------------------------------------------------------------------

 



JONES ENERGY, INC.

By:

 

Name: Jonny Jones

Title: Chief Executive Officer

 

 

The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award subject to all of the terms and provisions hereof and thereof.

GRANTEE

 

By:

 

Name:  __________

6

--------------------------------------------------------------------------------